By the Court.

Lumpkin J.
delivering the opinion.
Conceding that the conduct of Still, at the public and private sales of lots in Griffin, amounted toa waiver of his liea as vendor, upou all of the lots which were bought by individuals, and those lots, and squares and streets that hav© been appropriated to the public purposes for which they were reserved, is he estopped from enforcing it against those which never have been so used? We think not; and the Court erred in not so discriminating in its charge to the jury.
The Monroe Railroad and Banking Company never mad© a conveyance, as to these public lots; and the title to them could only have been divested by the acceptance of the respective beneficiaries, to be signified by their user. User *506amounts to an acceptance. Some fifteen or twenty years have elapsed since the dedication was made, and the bill alleges, and the proof shows, that no steps have been taken to appropriate a portion of these public lots. The presumption of law is, that the donations have been declined. These lots have reverted to the grantor, and not to the city of Griffin j or to be more accurate, the title to these lots has never passed out of the grantor. And while it is true, that the lien of Still is detached as to the other lots, it attaches upon these.
It is said that the proprietors of real estate in Griffin, purchased at enhanced prices, on account of the dedication of these lots. It may or may not be so. There is no evidence that it is so. No complaint is made by them. It may be that contiguous proprietors to church lots, at least, would prefer not to have churches near them. This is true in most towns. It is a serious objection with many.
But suppose it were otherwise, and that they rvere before ¡us urging this argument. It might be truthfully replied, that yon bought, knowing that these lots might not be accepted for the purposes for which they were dedicated. And you knew, or ought to have known, that you could not compel them to do so.
As to the court-house lots, military parade ground and ornamental squares, or any other lots which were set apart for public uses, it is not necessary that they should be enclosed or improved in any parlicular way. It is sufficient if they have been used for (he purposes for which they were set apart. And this will be the issue for the jury to try in each particular case. It is better, we doubt not, both for the city and adjoining lot holders, that these vacant lots should be sold, and improved by somebody. Were the religious denominations that have failed to act, strong enough to organize congregations and build churches in Griffin, it is very questionable whether they would be willing to accept the particular locations designed for them.
Judgment reversed.